IN THE SUPREME COURT OF THE STATE OF DELAWARE

ACP MASTER, LTD., et al.,                        §
                                                 §
         Plaintiffs Below,                       §      No. 382, 2017
         Appellants,                             §
                                                 §      Court Below: Court of Chancery
         v.                                      §      of the State of Delaware
                                                 §
SPRINT CORPORATION, et al.,                      §      C.A. No. 8508-VCL
                                                 §
         Defendants Below,                       §
         Appellees.                              §
                                                 §
ACP MASTER, LTD., et al.,                        §
                                                 §
         Plaintiffs Below,                       §      No. 380, 2017
         Appellants,                             §
                                                 §      Court Below: Court of Chancery
         v.                                      §      of the State of Delaware
                                                 §
CLEARWIRE CORPORATION,                           §      C.A. No. 9042-VCL
                                                 §
         Defendant Below,                        §
         Appellee.                               §

                                  Submitted: April 18, 2018
                                  Decided:   April 23, 2018

Before STRINE, Chief Justice; VALIHURA, VAUGHN, and TRAYNOR,
Justices; and JOHNSTON, Judge1 constituting the Court en Banc.

                                          ORDER

         This 23rd day of April 2018, we affirm the judgment of the Court of Chancery

on the basis of its opinion dated July 21, 2017.2


1
    Sitting by designation under Del. Const. art. IV § 12.
2
    ACP Master, Ltd. v. Sprint Corp., 2017 WL 3421142 (Del. Ch. July 21, 2017).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2